DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 13 October, 2022.
Claims 1 – 4 and 6 have been amended.
Claims 1 - 6 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 6 is representative. Claim 6 recites:
A system comprising:
a database;
a processor; and
a non-transitory machine-readable storage medium storing machine-readable instructions that are executable by the processor to:
receive patient image data in a form of numerical values from at least one sender, wherein the patient image data is converted from native graphical formats into the numerical values to prevent viewing of private information of the patient image data;
store the numerical values corresponding to the patient image data in the database;
analyze the numerical values and detect a pattern of abnormality in the patient image data, 
wherein based on the detected pattern of abnormality, determine at least one of a probability of an event and a cause of the determined pattern. 
Claim 1 recites similar limitations.
Claims 1 - 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 6, recite limitations that encompass an abstract idea including:  
analyze the numerical values and detect a pattern of abnormality in the patient image data, 
wherein based on the detected pattern of abnormality, determine at least one of a probability of an event and a cause of the determined pattern. 
The claims, as illustrated by Claim 6, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses “one or more artificial intelligence program” that analyze numerical values to detect patterns at a high level of generality. Artificial intelligence programs are used to mimic the process of the human mind. As such, analyzing numerical data to detect patterns, is a process that, except for generic computer implementation steps, can be performed in the human mind. Similarly, determining the probability of events and cause of detected patterns is a process that can be performed in the human mind. Further, the specification discloses that, in the particular example involving AAVE, a researcher determined a pattern in the data that was “confirmed by the AI” (0037) As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
A system comprising: a database; a processor; and a non-transitory machine-readable storage medium storing machine-readable instructions that are executable by the processor;
receive patient image data in a form of numerical values from at least one sender, wherein the patient image data is converted from native graphical formats into the numerical values to prevent viewing of private information of the patient image data;
store the numerical values corresponding to the patient image data in the database.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e). 
The database, processor and medium are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving patient data that has been converted to numbers before being sent, using conventional devices, is an insignificant extra-solution activity – i.e. a data gathering step. In particular, converting image data in a native graphical format (such as DICOM), onto numerical values (such as into the NIfTI format), in order to allow further analysis of abnormality patterns, is an extra-solution data gathering step. Anonymizing DICOM images is an inherent feature of the conventional DICOM to NIfTI conversion functionality. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract pattern detection process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract pattern detection process. Receiving information for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Similarly, converting from DICOM to NIfTI is a conventional process in medicine. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a processor, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of sender (2); those that recite additional abstract ideas including; analyzing values to detect abnormalities and assigning abnormalities to at least one classification (3), determine probability of an event (4); those that recite well-understood, routine and conventional activity or computer functions including: compliance with HIPAA (5); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.  Examiner takes Official Notice that system that operate in compliance with HIPAA are old and well-known and purely conventional. 
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “DCM2NII DICOM to NIfTI conversion”; Rorden, Chris; (captured by the Internet Archive on 02/28/2018), in view of Cahill et al.: (US PGPUB 2007/0036402 A1).
CLAIMS 1 and 6
Rorden discloses a medical image converter that includes the following limitations:
receive patient image data in a form of numerical values from at least one sender, wherein the patient image data is converted from native graphical formats into the numerical values to prevent viewing of private information of the patient image data; store the numerical values corresponding to the patient image data in the database; (Rorden Entire document). 
Rorden discloses a software program (DCM2NII) that converts digital images from a scanner format such as DICOM to the NIFTI format used by FSL, SPM5, MRIcron and many other brain imaging tools. DCM2NII provides data files that may be saved (i.e. numerical values) that are anonymized for use in research. DICOM images that a user wishes to convert are placed in a folder. Each images is dragged and dropped onto DCM2NII. Images can then be viewed with MRIcron, SPM5, FSL, or other NIfTI/Analyze viewers. Rorden inherently includes the following computer elements:
A system comprising: a database; a processor; and a non-transitory machine-readable storage medium storing machine-readable instructions that are executable by the processor.

With respect to the following:
analyze the numerical values and detect a pattern of abnormality in the patient image data; and based on the detected pattern of abnormality, determine at least one of a probability of an event and a cause of the determined pattern; (Cahill 0013, 0025, 0054, 0056 – 0058, 0074, 0075).
Rorden discloses converting image data for later analysis, in general, but does not expressly disclose detecting patterns of abnormality of image data. Cahill discloses an abnormality detecting system for medical images that includes analyzing image data (i.e. numerical values) for patterns of abnormality, including the probability that an abnormality exists – i.e. the probability of an event. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image converter of Rorden so as to have included analyzing image data to detect an abnormality and a probability of an event, in accordance with the teachings of Cahill, in order to allow for automated image analysis on images in the NIfTI format.
With respect to Claim 1, Cahill discloses detecting abnormalities using pattern classification engines or classifiers that are trained prior to use (0056) – i.e. an artificial intelligence program.
CLAIM 2
The combination of Rorden/Cahill discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the sender has a local network having a PACS-PAS server.

Rorden discloses a computer obtaining images from a PACS server.


CLAIM 3
The combination of Rorden/Cahill discloses the limitations above relative to Claim 1. Additionally, Cahill discloses the following limitations:
wherein the artificial intelligence analyzes the numerical values corresponding to medical images of the patient image data, detects the abnormality; (Cahill 0013, 0025, 0054, 0056 – 0058, 0074, 0075);
assigns the abnormality to at least one of a, race, gender, socioeconomic status, completed studies, inheritance factors, preexisting medical conditions, cigarette and alcohol habits, and sport activities where the image owner resides; (Cahill 0063).
Rorden discloses converting image data for later analysis in general, but does not expressly disclose detecting patterns of abnormality of image data. Cahill discloses an abnormality detecting system for medical images that includes analyzing image data (i.e. numerical values) for patterns of abnormality, including the probability that an abnormality exists – i.e. the probability of an event. Cahill associates characteristics with each image including patient demographic data such as age, gender, eight and race correlated with the abnormality. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image converter of Rorden so as to have included analyzing image data to detect and abnormality and a probability of an event, in accordance with the teachings of Lyman, in order to allow for automated image analysis on images in the NIfTI format. 



CLAIM 5
The combination of Rorden/Cahill discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the system is compliant with health insurance portability and accountability act.
Rorden discloses anonymizing medical images. The present specification defines HIPAA compliance as data that is anonymized. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “DCM2NII DICOM to NIfTI conversion”; Rorden, Chris; (captured by the Internet Archive on 02/28/2018), in view of Cahill et al.: (US PGPUB 2007/0036402 A1), in view of Lyman et al. (US PGPUB 2020/0161005 A1).
CLAIM 4
The combination of Rorden/Cahill discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein based on the analysis of the numerical values corresponding to a medical image of the patient image data, the artificial intelligence, detects the abnormality, and determines at least one of a probability of an event and a cause of the abnormality; (Cahill 0013, 0025, 0054, 0056 – 0058, 0074, 0075).
Rorden discloses converting image data for later analysis in general, but does not expressly disclose detecting patterns of abnormality of image data. Cahill discloses an abnormality detecting system for medical images that includes analyzing image data (i.e. numerical values) for patterns of abnormality, including the probability that an abnormality exists – i.e. the probability of an event. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image converter of Rorden so as to have included analyzing image data to detect and abnormality and a probability of an event, in accordance with the teachings of Lyman, in order to allow for automated image analysis on images in the NIfTI format. 
With respect to the following limitations:
assigns the abnormality to a geographical location where an owner of the medical image resides; (Lyman 0388 and 0465).
Neither Rorden nor Cahill teach assigning an abnormality to a geographic region. Lyman teaches a location based medical scan analysis system that includes assigning images, and their detected abnormalities to a geographic region and other classifying data. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical image converter of Rorden so as to have included assigning images and their abnormalities to a geographic region, in accordance with the teachings of Lyman, in order to allow for characterizing brain tumors for patients in various geographic regions.
Response to Arguments
Applicant's arguments filed 13 October, 2022 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claims are not directed to a judicial exception because the human mind cannot store data in a database. Examiner agrees that the human mind cannot store data in a database. Nonetheless, the database is a conventional computer element, and storing data therein is a conventional computer function that is an extra-solution activity.
Applicant further asserts that the claims provide a technological improvement by converting image data into numerical values. The specification discloses converting a DICOM image into the NIfTI (or Analyze) format. However, dcm2niix is “the standard” protocol for converting raw images to the NIfTI format so that the data can be easily shared by researchers – i.e. , and as such is construed as a conventional computer process that does not integrate the judicial exception into a practical application. 
Applicant further asserts that because the recited converting is not found in the prior art, the claims constitute a non-conventional and non-generic arrangement of elements as in BASCOM. Examiner notes that the prior art DOES teach converting images as claimed, and that converting images to allow them to be shared with researchers, is a data gathering step.
The U.S.C. 102/103 Rejection
Applicant argues that the art of record fails to teach the limitations in the amended claims. Examiner agrees; however, upon further search and consideration, a new grounds of rejection in view of Rorden/Cahill is made herein. Applicant does not separately argue the rejection of the dependent claims, relying on their dependence on Claim 1.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2016/0267221 A1 to Larcom et al. discloses detecting abnormalities in patient image data and assigning the image to a classification such as age, sex, race, smoking status, etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                Date: 21 November, 2022